PER CURIAM: *
Joseph Leon Plummer appeals his jury convictions for being a felon in possession *319of a firearm, in violation of 18 U.S.C. § 922(g)(1), and being in possession of an unregistered firearm, in violation of 26 U.S.C. § 5861(d). Plummer argues that the evidence was insufficient to prove that he knowingly possessed the firearm. Because Plummer failed to move for a judgment of acquittal at the close of all evidence, review is limited to determining whether there was a “manifest miscarriage of justice.” See United States v. Avants, 367 F.3d 433, 449 (5th Cir.2004). A review of the record indicates that there is sufficient evidence of guilt. Therefore, Plum-mer has not shown that his conviction would result in a “manifest miscarriage of justice.” See id. Accordingly, Plummer’s conviction is AFFIRMED.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.